           Case 2:15-cr-00266-RCJ-VCF Document 296 Filed 07/13/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9   UNITED STATES,

10                  Plaintiff,                                Case No. 2:15-cr-0266-RCJ

11
     vs.                                                                 ORDER
12
     DENNIS MCPHERSON,
13
                    Defendant.
14

15          Defendant moves for compassionate release based on the ongoing COVID-19 pandemic in

16   conjunction with his age and history of cancer. The Court finds that Defendant’s circumstance is

17   not extraordinary and compelling and therefore denies the motion.

18                                          BACKGROUND

19          Defendant is currently 68 years old and imprisoned in United States Penitentiary, Lompoc

20   with a projected release date of July 05, 2024 (more than forty-seven months from now). Find an

21   inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited on July 12, 2020).

22   Defendant’s medical records indicate that he was diagnosed with “Carcinoma/Lymphoma –

23   Testicular” in 2002 but has since recovered and is currently receiving no treatment. (ECF No. 293

24   Ex. D.) The records also indicate Defendant was identified as possibly having been exposed to


                                                 1 of 4
           Case 2:15-cr-00266-RCJ-VCF Document 296 Filed 07/13/20 Page 2 of 4




 1   COVID-19 and quarantined for fourteen days starting on March 31, 2020. (Id.) Defendant (through

 2   counsel) sent the warden of United States Penitentiary, Lompoc a request for compassionate

 3   release because of COVID-19 in conjunction with his age and medical conditions on May 14,

 4   2020. (ECF No. 291 Ex. A.) Defendant’s step-daughter attests that he could live with her and her

 5   family if the Court granted the motion. (ECF No. 293 Ex. C.)

 6          In 2013, Defendant entered a plea agreement whereby he admitted under oath that he is

 7   guilty of violating 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846. (ECF No. 21.) In the agreement, he

 8   further admitted the following pertinent facts:

 9          During a period of time between April 2014 and September 2015, defendant entered
            into an agreement with at least one other person to distribute oxycodone. The
10          defendant knew it was illegal to distribute oxycodone. While in the State and
            Federal District of Nevada, the defendant would obtain oxycodone from doctors or
11          from individuals who had somehow obtained oxycodone. The defendant would
            then distribute the oxycodone to co-conspirators in Nevada and elsewhere. The
12          defendant entered this agreement knowing of its purpose and intending to help
            accomplish it.
13

14   (Id.) The Court then sentenced him to 76 months’ imprisonment with a three-year term of

15   supervised release to follow. (ECF No. 184.)

16                                         LEGAL STANDARD

17          A district court may not generally “modify a term of imprisonment once it has been

18   imposed.” 18 U.S.C. § 3582(c). One exception to this rule is that a court may grant a reduction to

19   a term of imprisonment “(and may impose a term of probation or supervised release with or without

20   conditions that does not exceed the unserved portion of the original term of imprisonment)” based

21   on “extraordinary and compelling reasons” if such a reduction is consistent with the factors set

22   forth in 18 U.S.C. § 3553(a). § 3582(c)(1)(A).

23          Either the Bureau of Prisons or a defendant may bring a motion under § 3582(c)(1)(A). A

24   court, however, may not consider a motion brought by a defendant unless he “has fully exhausted


                                                  2 of 4
           Case 2:15-cr-00266-RCJ-VCF Document 296 Filed 07/13/20 Page 3 of 4




 1   all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on [his]

 2   behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

 3   facility, whichever is earlier.” Id.

 4           The applicable policy statement for motions under § 3582(c)(1)(A) is U.S. Sentencing

 5   Guidelines Manual (U.S.S.G.) § 1B1.13 (U.S. Sentencing Comm’n 2018). This policy statement

 6   requires a court to find that the defendant “is not a danger to the safety of any other person or to

 7   the community, as provided in 18 U.S.C. § 3142(g).” § 1B1.13(2). It also defines “extraordinary

 8   and compelling as reasons” as the following:

 9       1. The defendant is suffering from a terminal illness . . . . [Or] [t]he defendant is
            suffering from a serious physical or medical condition, suffering from a serious
10          functional or cognitive impairment, or experiencing deteriorating physical or
            mental health because of the aging process that substantially diminishes the ability
11          of the defendant to provide self-care within the environment of a correctional
            facility and from which he or she is not expected to recover.
12       2. The defendant is at least 65 years old[,] is experiencing a serious deterioration in
            physical or mental health because of the aging process[,] and has served at least 10
13          years or 75 percent of his or her term of imprisonment, whichever is less.
         3. The death or incapacitation of the caregiver of the defendant’s minor child or minor
14          children[,] [or] [t]he incapacitation of the defendant’s spouse or registered partner
            when the defendant would be the only available caregiver for the spouse or
15          registered partner.
         4. As determined by the Director of the Bureau of Prisons, there exists in the
16          defendant’s case an extraordinary and compelling reason other than, or in
            combination with, [those described above].
17

18   § 1B1.13 cmt. n.1(A)–(D).

19                                              ANALYSIS

20           Defendant has satisfied the exhaustion provision through his counsel’s email, which was

21   received more than thirty days before now. The Government however argues that Defendant has

22   not provided an extraordinary and compelling basis for relief. The Court agrees.

23           Defendant first claims that he satisfies § 1B1.13 cmt. n.1(A) because of his past bout with

24   cancer in 2002. This is incorrect. There is no evidence that Defendant is currently suffering from


                                                  3 of 4
           Case 2:15-cr-00266-RCJ-VCF Document 296 Filed 07/13/20 Page 4 of 4




 1   a terminal illness or any other condition that “substantially diminishes [his] ability . . . to provide

 2   self-care within the environment of a correctional facility and from which he . . . is not expected

 3   to recover.” § 1B1.13 cmt. n.1(A). Rather, his medical records indicate that he has recovered and

 4   is therefore receiving no treatment. (ECF No. 293 Ex. C.)

 5          Defendant also points to § 1B1.13 cmt. n.1(D), arguing that “cancer survivors are often

 6   immuno-compromised.” (ECF No. 291 at 8.) But nothing in his medical records indicate that he

 7   is currently suffering from such a condition. (ECF No. 293 Ex. D.) Nonetheless, because of this

 8   alleged condition, his age, and the ongoing COVID-19 pandemic, he argues that the Court should

 9   find “an extraordinary and compelling reason other than, or in combination with,” § 1B1.13 cmt.

10   n.1(D), the other bases for compassionate release. The Court however lacks this power as only the

11   Director of the Bureau of Prisons can make such a determination. Id.; see United States v. Baye,

12   No. 3:12-CR-00115-RCJ, 2020 WL 2857500, at *9 (D. Nev. June 2, 2020). As Defendant fails to

13   provide an extraordinary and compelling reason that would warrant a reduction, the Court

14   consequently denies the motion.

15                                             CONCLUSION

16          IT IS HEREBY ORDERED that Defendant’s Emergency Motion for Compassionate

17   Release (ECF No. 37) is DENIED.

18          IT IS SO ORDERED.

19   Dated July 13, 2020.

20

21                                                  _____________________________________
                                                              ROBERT C. JONES
22                                                         United States District Judge

23

24

                                                    4 of 4
